FILED
                            NOT FOR PUBLICATION                             OCT 7 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM ALLEN GARRETT,                           No. 13-55635

               Plaintiff - Appellant,            D.C. No. 3:11-cv-02540-IEG-
                                                 WVG
  v.

ANDRES RUIZ; et al.,                             MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Irma E. Gonzalez, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       William Allen Garrett appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging that defendants violated his

constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Billington v. Smith, 292 F.3d 1177, 1183 (9th Cir. 2002), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Garrett’s

excessive force claim because Garrett failed to raise a genuine dispute of material

fact as to whether defendants’ actions were objectively unreasonable under the

circumstances, including the undisputed facts that Garrett was apprehended during

the course of a night-time burglary, Garrett admitted he was armed with a knife

and was attempting to evade arrest by flight, and the events happened very quickly.

See Graham v. Connor, 490 U.S. 386, 396-97 (1989) (determining the

reasonableness of a particular application of force requires “careful attention to the

facts and circumstances of each particular case,” taking into account the

“split-second judgments” in circumstances that are “tense, uncertain, and rapidly

evolving”).

      The district court properly granted summary judgment on Garrett’s claim

that defendants violated his privilege against self-incrimination because Garrett

seeks to re-litigate issues previously decided during his state criminal proceeding.

See Ayers v. City of Richmond, 895 F.2d 1267, 1270-72 (9th Cir. 1990) (applying

California issue preclusion law to prevent plaintiff’s re-litigation of a suppression

determination in a subsequent § 1983 action).

      The district court did not abuse its discretion by denying Garrett’s discovery

motions because Garrett failed to demonstrate that he suffered any prejudice. See


                                           2                                    13-55635
Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (providing standard of review

and noting the trial court’s broad discretion in discovery matters).

      We reject Garrett’s contentions concerning alleged due process violations

and the district court’s alleged bias and incorrect application of the summary

judgment standard because they are unsupported by the record.

      Defendants’ motion to transmit evidence, filed on September 16, 2013, is

denied.

      Garrett’s pending requests, filed on May 14, 2014, June 30, 2014, and

September 12, 2014, are denied.

      AFFIRMED.




                                           3                                     13-55635